DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 8 is objected to because of the following informalities: Claim 8 lines 9-10 currently state “the tumor therapeutic drug component are encapsulated”. Correction to “drug component is encapsulated” is suggested.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitation "tumor therapeutic drug component".  There is insufficient antecedent basis for this limitation in the claim. Claim 4 is drawn to the tumor therapeutic drug of claim 1 and states that “the tumor therapeutic drug component is a chemotherapeutic drug”. In claim 1 the entire vesicle with encapsulated drug is referred to as “a tumor therapeutic drug” and the drug component itself is referred to as “the therapeutic drug component”. It is suggested that claim 4 be amended to read “the therapeutic drug component is a chemotherapeutic drug”  Appropriate correction is required.

Claim 8 recites the following limitations for which there is insufficient antecedent basis for this limitation in the claim:
“the chemotherapeutic drug component” recited in claim 8 line 3. Claim 8 is drawn to the tumor therapeutic drug of claim 1. There is no reference to a chemotherapeutic drug component in claim 1 only a therapeutic drug component.
“drug-encapsulating vehicles” recited in claim 8 lines 4 and 13. Claim 8 is drawn to the tumor therapeutic drug of claim 1. Claim 1 refers to erythrocyte vesicles which contain a therapeutic drug component. The drug encapsulated vesicles are referred to as a “tumor therapeutic drug”. Claim 1 does not reference drug-encapsulated vehicles. 
"erythrocyte vehicles" recited in claim 8 line 10. Claim 8 is drawn to the tumor therapeutic drug of claim 1. Claim 1 refers to erythrocyte vesicles which contain a therapeutic drug component. The drug encapsulated vesicles are referred to as a “tumor therapeutic drug”. Claim 1 does not reference erythrocyte vehicles.
“tumor therapeutic drug component” recited in claim 8 lines 8 and 9. Claim 8 is drawn to the tumor therapeutic drug of claim 1. In claim 1 the entire vesicle with encapsulated drug is 

Claim 9 is rejected due to its dependency on claim 8.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, and 8 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2009/0274630 A1 (National Health Research Institutes) 5 NOV 2009 (herein NHRI). Chang, M., et al (2010) Homologous RBC-derived vesicles as ultrasmall carriers of iron oxide for magnetic resonance imaging of stem cells Nanotechnology 21; 235103; 1-9 is used as an evidentiary reference in claim 1. The Taxol Injection Label (2011) is used as an evidentiary reference in claims 1 and 3 - 5.

Regarding claim 1, NHRI teaches a tumor therapeutic drug comprising erythrocyte vesicles and a therapeutic drug component encapsulated in the erythrocyte vesicles (page 1, paragraph [0006], 
In regards to the release of the erythrocyte vesicles, NHRI teaches a method of preparing RDV vesicles but does not explicitly state that the vesicles are released by apoptotic erythrocytes.
Chang teaches the use of RBC [red blood cell]-derived vesicles (RDVs) in delivering ultrasmall superparamagnetic iron oxide (USPIO) particles to stem cells for use in MRI imaging (abstract). Chang states that “the combination of nanotechnology with biomedicine – also referred to as nanomedicine- shows great promise in the improvement of medical diagnosis and treatment” and that such a combination is in development of novel nanoparticles as nanocarriers of therapeutic drugs with uses in drug targeting and gene delivery (page 1, left column, paragraph 1). Chang teaches that “previous studies have shown that in the aging process of erythrocytes, or red blood cells (RBC) in the circulatory system, the hemoglobin and membrane components within erythrocytes can be diminished via the vesiculation facilitated by the spleen to generate RBC-derived vesicles (RDVs) at ultrasmall size… Also, in vitro osmotic and oxidative stress can generate similar vesicles from erythrocytes, suggesting that erythrocyte aging is a form of apoptosis” (page 2, left column, paragraph 2). Chang teaches a method of RDV preparation and encapsulation (page 2, right column, 2.1 and 2.2). The method followed by Chang is the same as the method taught by NHRI for preparation and encapsulation.


Regarding claim 2, NHRI teaches the tumor therapeutic drug of claim 1 as discussed above. 
NHRI teaches the preparation of RDVs comprising contacting human-derived erythrocytes with Ca2+-EDTA to induce apoptosis followed by collection of the vesicles (page 3, left column, paragraph 2, 1. Preparation of RDV). While NHRI fails to teach that the erythrocyte vesicles can be obtained through the use of chemotherapeutic agents, radiation rays, and/or ultraviolet rays, the resulting product (RDV) is the same. This is corroborated by the instant disclosure which compared RDVs formed by Ca2+ and UV stimulation. The specification teaches that the “there is no difference in the killing effect between the drug encapsulated vesicles obtained by UV-induced erythrocyte apoptosis and calcium ion stimulation” (instant specification, page 29, lines 30-32). Furthermore, figure 10 demonstrates that the apoptosis rate between UV and Ca2+ induced apoptosis is comparable.
MPEP 2113 speaks to the patentability of product-by-process claims and states that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
	Based on the teachings of MPEP 2113, the RDV vesicles produced by NHRI meet the limitation of claim 2 as patentability is drawn to the product itself independent of the process by which it was made. 

Regarding claim 3, NHRI teaches the tumor therapeutic drug of claim 1 as discussed above.
NHRI further teaches that the tumor therapeutic drug formed by encapsulating the drug component with the erythrocyte vesicles has a particle size of less than 500 nanometers (page 1, paragraph [0007]). In studies of size distribution, vesicle sizes ranging from 213.4 to 218.5 nm with a mean diameter of 215.9 nm were measured using a particle analyzer (Page 5, right column, 2; Figure 13A and 13B). 

Regarding claim 4, NHRI teaches the tumor therapeutic drug of claim 1 as discussed above.
NHRI further teaches that the therapeutic drug component is a chemotherapeutic drug. In the example on page 3 (left column, 3. Encapsulation of Substances into RDV) the fluorescent labeled anticancer drug Taxol is encapsulated in the vesicles. The Taxol injection label teaches that Taxol (paclitaxel) is cancer chemotherapeutic agent (label, page 1, paragraph 1).

Regarding claim 5, NHRI teaches the tumor therapeutic drug of claim 4 as discussed above.
In the example on page 3 NHRI teaches that the chemotherapeutic drug is the fluorescent labeled anticancer drug Taxol. The Taxol injection label teaches the use of Taxol as a treatment for non-small cell lung cancer, ovarian cancer, and breast cancer (page 20, Indications and Usage).

Regarding claim 6, NHRI teaches the tumor therapeutic drug of claim 4 as discussed above.
NHRI further teaches that the chemotherapy drug is paclitaxel or doxorubicin hydrochloride (page 4, left column, paragraph [0045]). 

Regarding claim 8, NHRI teaches the tumor therapeutic drug of claim 1 as discussed above. 

While NHRI fails to teach that the erythrocyte vesicles can be obtained through the method steps outlined in instant claim 8, particularly through the use of chemotherapeutic agents, radiation rays, and/or ultraviolet rays, the resulting product (RDV) is the same. This is corroborated by the instant disclosure which compared RDVs formed by Ca2+ and UV stimulation. The specification teaches that the “there is no difference in the killing effect between the drug encapsulated vesicles obtained by UV-induced erythrocyte apoptosis and calcium ion stimulation” (instant specification, page 29, lines 30-32). Furthermore, figure 10 demonstrates that the apoptosis rate between UV and Ca2+ induced apoptosis is comparable.
MPEP 2113 speaks to the patentability of product-by-process claims and states that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
	Based on the teachings of MPEP 2113, the RDV vesicles produced by NHRI meet the limitation of claim 8 as patentability is drawn to the product itself independent of the process by which it was made. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0274630 A1 (National Health Research Institutes) 5 NOV 2009 (herein NHRI) in view of Gothoskar, AV (2004) Resealed Erythrocytes: A Review Pharmaceutical Technology March 2004; 140-158.

Regarding claim 7, NHRI teaches the tumor therapeutic drug of claim 1 as discussed above. NHRI, however, fails to teach that the chemotherapeutic drug is methotrexate. 
Gothoskar provides a review of erythrocytes, also known as red blood cells, and their use as drug loaded carriers (abstract). Gothoskar teaches numerous advantages of erythrocytes as drug carriers including biocompatibility, biodegradability, prevention of degradation of the drug, and their ability to circulate throughout the body while providing targeted drug delivery (page 142, left column, under Advantages of erythrocytes as drug carriers). Gothoskar further teaches that antineoplastic drugs such as methotrexate have been successfully delivered by erythrocytes (page 150, right column, under Treatment of hepatic tumors).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used the tumor therapeutic drug taught by NHRI for the encapsulation of the chemotherapy drug Methotrexate as taught by Gothoskar. One of ordinary skill in the art would have been motivated to make this combination in order combine the benefits of erythrocyte vesicle deliver such as biocompatibility and the ability to target organs while using a known chemotherapeutic that has been successfully encapsulated in erythrocyte vesicles in previous studies (Gothoskar, page 142, left column, under advantages of erythrocytes as drug carriers; Gothoskar, page 150, right column, under Treatment of hepatic tumors). 

Regarding claim 10, NHRI teaches the tumor therapeutic drug of claim 1 as discussed above. In the preparation method taught by NHRI, the resulting RDVs are suspended in phosphate buffered saline for use (page 3, paragraphs [0040]-[0043]; page 2, paragraph [0017]). NHRI, however, fails to explicitly teach the pharmaceutical composition including physiologically acceptable excipients and/or additives. 
in vitro storage and in vivo characterization (page 146, right column through page 150, left column). Gothoskar teaches that that erythrocytes are prepared by collecting blood from the organism and after drug loading the erythrocyte vesicles containing the drug are reinjected (abstract). Gothoskar further teaches that the most common medias for storage and subsequent reinjection are Hank’s balanced salt solution and acid-citrate dextrose (page 148, right column, paragraph 2 under in vitro storage heading). Gothoskar also teaches that the addition of calcium-chelating agents or purine nucleosides can improve circulation survival of cells upon reinjection (page 148, right column, paragraph 2 under in vitro storage heading). Based on these teachings Gothoskar is teaching a pharmaceutical composition containing excipients and/or additives. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have created a pharmaceutical composition of the tumor therapeutic drug taught by NHRI using the guidance taught by Gothoskar. One of ordinary skill in the art would have been motivated to adopt the teachings of Gothoskar in order to administer the therapeutic drug effectively and safely to a patient population (Gothoskar, page 148, right column, paragraph 2 under in vitro storage heading).

Regarding claim 11, NHRI and Gothoskar teach the pharmaceutical composition of claim 10 as discussed above. 
NHRI further teaches that the composition is a liquid composition containing PBS buffer. 


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0274630 A1 (National Health Research Institutes) 5 NOV 2009 (herein NHRI) in view of US 9,351,931 (Hubei Soundny Biotechnology Co, Bo Huang) 31 MAY 2016  as applied to claim 8 above, and further in view of Gothoskar, AV (2004) Resealed Erythrocytes: A Review Pharmaceutical Technology March 2004; 140-158. Current Protocols in Immunology (1999) A.2A.1-A.2A.8 Commonly Used Reagents and Equipment supplement 34 appendix 2 is used as evidentiary evidence
NHRI and Hubei teach the tumor therapeutic drug of claim 8 as discussed above. In the preparation method taught by NHRI, the erythrocytes and RDVs are maintained at 4°C during preparation and suspended in phosphate buffered saline (page 3, paragraphs [0040]-[0043]; page 2, paragraph [0017]). NHRI and Hubei, however, fail to teach that 4°C and pH of 7.0-8.5 are storage conditions for the obtained tumor therapeutic drug.
Gothoskar provides a review of erythrocytes, also known as red blood cells, and their use as drug loaded carriers (abstract). Gothoskar teaches in vitro storage and states that “the success of resealed erythrocytes as a drug delivery system depends to a greater extent on their in vitro storage” (page 148, right column, under In vitro storage heading). Gothoskar further teaches that the most common storage media includes Hanks’ balanced salt solution at 4°C. Current protocols in Immunology provides preparation methods for common buffer and stock solutions including PBS and Hanks’ balanced salt solutions. The preparations teach PBS pH of 7.2 to 7.4 and Hanks’ balanced salt solution pH of 7.4 (pages 5 and 6).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have stored the tumor therapeutic drug taught by NHRI and Hubei at 4°C and a pH of 7.2-7.4 as taught by Gothoskar. One of ordinary skill in the art would have been motivated to adopt these storage conditions in order to maintain cell viability in terms of physiologic and carrier characteristics as taught by Gothoskar (page 148, right column, paragraph 1 under In vitro storage heading).

Conclusion
The following prior art is made of record but was not relied upon and is considered pertinent to applicant's disclosure:
Tan, S., et al (2015) Cell or Cell Membrane-Based Drug Delivery Systems Theranostics 5(8); 863-881, Published 27 APR 2015. Tan teaches the use of natural cells as drug carriers as safer and friendlier drug delivery methods (abstract). Tan further teaches RBC-derived microvesicles and teaches that the advantage of these vesicles is their nano-size and their able to penetrate certain tissue and achieve intracellular drug delivery (page 870, left column, paragraph 1). 

Nguyen, D.B., et al (2016) Characterization of Microvesicles Released from Human Red Blood Cells Cellular Physiology and Biochemistry 38; 1085-1099, Published online 4 MAR 2016. Nguyen studied the different types of extracellular vesicles that are released from cell membranes under physiological as well as pathological conditions including microvesicles released from human red blood cells (abstract). Nguyn teaches that extracellular vesicles are classified as exosome, microvesicles (MVs) and apoptotic bodies and how they are formed from red blood cells (abstract). 

Tissot, JD., et al (2013) Blood microvesicles: From proteomics to physicology Translational Proteomics I 38-52. Tissot characterized the protein content of extracellular vesicles obtained from blood in order to elucidate the essential funtions of these dynamic vesicular compartments (abstract). Tissot teaches that red blood cell (RBC)-derived vesicles (REVS) have been obtained from patients with many different diseases as well as a storage lesion from red blood cell preparations dedicated for transfusions (page 39, left column, paragraph 3). Tissot further teaches that REVs formation has been described as part of RBC senescence 

Hu, C.J., et al (2012) Erythrocyte-Inspired Delivery Systems Adv. Healthcare Mater. 1; 537-547. Hu provides a review of red blood cell (RBC)-inspired delivery systems, specifically the synthesis and application of RBC membrane derived vesicles of which the natural RBC membranes are collected and directly utilized to prepare drug carriers (abstract).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/AUDREY L BUTTICE/Examiner, Art Unit 1647                
/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647